THE THIRTEENTH COURT OF APPEALS

                                    13-17-00543-CV


                               Cameron County, Texas
                                           v.
                                 Priscilla Rodriguez


                                On Appeal from the
                County Court at Law No 4 of Cameron County, Texas
                        Trial Cause No. 2017-CCL-00550


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Cameron County, Texas.

      We further order this decision certified below for observance.

January 25, 2018